LECHE, J.
In this ease there are four defendants, three of whom only have applied by petition for an appeal from the judgment rendered by the District Court. They pray for service of citation of appeal upon the plaintiff, but not upon their co-defendant. Service was made as prayed for and their co-defendant is not made a party to the appeal. Plaintiff, upon that ground, moves to dismiss.
The motion should be sustained and the appeal dismissed. (Handlin v. Dodt, 110 La. 938, 34 South. 881), and it is so ordered.